Title: To George Washington from Nathaniel Pendleton, 12 May 1789
From: Pendleton, Nathaniel
To: Washington, George



Sir
Savannah Georgia. May 12th 1789

Notwithstanding the arduous, and important affairs in which your Excellency must be deeply Engaged at this time, I beg leave to intrude on a moment of your time while I add my feeble voice to the millions who celebrate their own good Fortune, in seeing Your Excellency at the head of our public Counsels; under a form of Government perfected and established by the influence of your wisdom & patronage.
I know not however whether I ought to congratulate your Excellency upon this event, which will deprive you of those domestic enjoyments to which you returned with so much satisfaction after the peace.
The Sacrifice you have made in yielding to the anxious wishes of your fellow Citizens, in this instance, they gratefully feel as the strongest proof your Excellency could have given, how much of your Ease and happiness you are willing to sacrifice to procure theirs.
That your Excellency may long live to enjoy the love and Veneration of your Country, is the fervent prayer of Your Excellency’s Most obedient & most humble servt

Nathl Pendleton

